Citation Nr: 0001156	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-46 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from November 1981 to April 
1982 (active duty for training in Army Reserves), and from 
January 1983 to January 1990.  She died on December [redacted], 
1993.  The appellant is the veteran's mother and custodian of 
her two minor children.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant testified at a hearing 
before a Hearing Officer at the RO on January 11, 1995.  A 
transcript of that hearing is of record.  The record reflects 
that the appellant failed to appear before the Board at a 
video teleconference hearing scheduled on November 22, 1999.


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

Specifically, it is noted that the death certificate 
indicates that the veteran was an inpatient at the Southeast 
Alabama Medical Center at the time of her death on December 
[redacted], 1993.  However, a discharge summary report for this 
hospitalization, if available, is not of record and it is not 
shown that the RO attempted to obtain this report.  Discharge 
summary reports from this period of hospitalization are not 
in the claims file.  Further, at the appellant's hearing in 
January 1995, she identified a number of private physicians 
who treated the veteran for her breast cancer condition: Drs. 
Kreal, Maddox, Riches, Bennett, and Meadows.  Therefore, the 
RO should provide the appellant the opportunity to either 
submit any medical records that she has pertaining to the 
veteran's treatment from the private sources cited above, or 
authorize VA to obtain such records directly.  In addition, 
the record reflects the veteran had been an inpatient at the 
Birmingham VA Medical Center since October 4, 1993, when she 
was examined at that facility on November 22, 1993, for 
purposes of a housebound/aid and attendance status 
determination.  The RO should contact this VA facility and 
request a copy of the discharge summary for this period of 
hospitalization.

In light of the above, the Board believes that another 
attempt to obtain the veteran's service medical records 
should be undertaken.  Concerted efforts undertaken by the RO 
to obtain all available service medical records from the 
veteran's Army Reserves unit as well as from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, have 
been to date, unsuccessful, although it is not shown that any 
of her records are lost or permanently unavailable.  It 
appears from the record that a number of search inquiry 
efforts were hampered due to the fact that her records were 
in transit between holding facilities.  A further search at 
this time may yield better results.

The requisition and consideration of medical records which 
are possibly relevant to an issue on appeal is necessary for 
the adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999) and Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist a claimant in 
filing an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991) includes the duty to request 
information which may be pertinent to the claim.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).  The duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as service department and VA medical 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

In addition to the above, the Board notes that a claim for 
accrued benefits under the provisions of 38 U.S.C.A. § 5121 
was raised by the appellant when she filed her claim for 
death compensation benefits on behalf of the veteran's 
children in January 1994.  At that time, a claim filed by the 
veteran for disability compensation benefits under Chapter 11 
had been pending since December 1992.  The RO did not 
indicate whether any accrued benefits were payable as of the 
date of the veteran's death when it adjudicated the 
appellant's death compensation claim in October 1994.  
Accordingly, this claim is referred to the RO for appropriate 
development and adjudication.

Finally, the Board notes that the appellant's Form 9 received 
by the RO in March 1999 also disagreed with the RO's decision 
to deny her death compensation benefits under the provisions 
of 38 U.S.C.A. § 1318 (West 1991) rendered by supplemental 
statement of the case issued in March 1999.  Therefore, this 
issue must be referred to the RO for appropriate procedural 
compliance, including the issuance of a statement of the case 
pursuant to 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 19.26-31 (1999); see also Manlincon v. West, 12 Vet. App. 
238 (1999).  Recent caselaw pertaining to claims filed under 
the provisions section 1318 should be considered when the RO 
readjudicates this claim.  In Green v. Brown, 10 Vet. App. 
111, 118 (1997), the United States Court of Appeals for 
Veterans Claims (the Court) interpreted section 1318(b) and 
its implementing regulation, 38 C.F.R. § 3.22(a), as allowing 
a survivor ". . .  the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connection-related-
issue . . .  based on evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable."  Section 
1318 was amended in 1982 by adding the words "or entitled to 
receive"; on this point, the Court stated in Green, 10 Vet. 
App. at 119, "[u]nder the amended section, the spouse of a 
veteran who would have been entitled to have been in receipt 
of a 100% service-connected rating (including a TDIU rating) 
for 10 or more consecutive years immediately preceding the 
veteran's death was made eligible for section 1318 
[benefits]."

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the years after 
service, including any medical records 
which correspond to treatment while she 
was an inpatient at the Southeast Alabama 
Medical Center corresponding to her last 
hospitalization at that facility as well 
as any records which might exist from the 
private physicians she identified at her 
January 1995 hearing, as detailed above.  
Further, the RO should contact the 
Birmingham VA Medical Center and request 
a copy of the veteran's October-November 
1993 hospitalization at that facility.  
All VA records identified should be 
obtained pursuant to established 
procedures.  With regard to the private 
records, after securing appropriate 
releases from the appellant, attempts to 
secure copies of records pertaining to 
any indicated private physicians and the 
above-cited Southeast Alabama medical 
facility should be undertaken.  All 
records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO must again contact the NPRC 
and the Department of the Army for the 
purpose of requesting that record 
searches be undertaken to obtain any and 
all available service medical and 
clinical records which correspond to 
medical treatment provided to the veteran 
of any kind (inpatient, outpatient, 
mental health clinic, field station, 
etc.) while she was on active duty for 
training from November 1981 to April 1982 
and while she was on full-time active 
duty from January 1983 to January 1990.  
The NPRC and the Army should be requested 
to proceed with all reasonable 
alternative-source searches which may be 
indicated by this request.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).
4.  After completion of the above, the RO 
must readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO on remand.  The RO's 
readjudication of this claim should be in 
accord with its heightened responsibility 
to explain its reasons and bases and to 
consider the benefit of the doubt rule in 
the event that the veteran's service 
medical records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO must develop and adjudicate 
the appellant's claim seeking accrued 
benefits under the provisions of 
38 U.S.C.A. § 5121, as alluded to above.  
All contentions, arguments, theories of 
entitlement raised by the appellant 
should be fully addressed by the RO.  
Notice of the RO's decision regarding 
this claim, to include notice of 
appellate rights attaching thereto if the 
decision is in any way adverse to the 
appellant, should be furnished in 
accordance with established claims 
processing procedures.

6. The RO must issue a statement of the 
case to the appellant and her 
representative addressing the issue of 
entitlement to death compensation 
benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991).  If the 
decision remains adverse to the 
appellant and, after the appellant has 
been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  
However, this issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

